 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made by and between
MIDWAY NIMITZ, LLC, a Georgia limited liability company (“Purchaser”) and GORDON
JENSEN HEALTH CARE ASSOCIATION, INC., a Michigan non-profit corporation
(“Seller”), as of April 5, 2018 (the “Effective Date”).

 

R E C I T A L S

 

A. Purchaser desires to purchase from Seller certain real property described on
Exhibit “A” attached hereto and incorporated by reference (the “Real Property”),
buildings, improvements, furniture, fixtures and equipment comprising that
certain skilled nursing facility located at 652 Coastal Highway 17 North,
Midway, Georgia 31320 consisting of 169 licensed beds and commonly known as
“Woodlands Health & Rehab Center” (the “Facility”). The Real Property, Facility,
any other improvements located on the Real Property, together with all
appurtenances relating thereto, and the personal property owned by Seller and
located on the Real Property, are collectively referred to herein as the
“Property.”

 

B. Seller leases the Property to Chattahoochee Nursing, LLC, a Georgia limited
liability company (“Chattahoochee”) pursuant to that certain Lease Agreement
dated as of December 3, 2004, as amended (as amended, the “Lease”).

 

C. Chattahoochee subleases the Property to Woodlands Healthcare & Rehab, LLC, a
Georgia limited liability company (“Operator”) pursuant to that certain Sublease
Agreement dated as of November 1, 2011, as amended (as amended, the “Sublease”)

 

D. Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property from Seller, in accordance with the terms and conditions
contained in this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, for and in consideration of the covenants, agreements and
promises herein contained, and in consideration of the payment of the purchase
price as stated below, and for other good and valuable consideration, the
parties do hereby covenant and agree as follows:

 

Agreement to Buy and Sell. Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, the Property upon the terms and conditions set
forth in this Agreement.

 

Purchase Price; Terms. The purchase price for the Property (the “Purchase
Price”) shall be FIVE MILLION SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS.
($5,700,000.00) The Purchase Price shall be paid by Purchaser to Seller in
immediately available funds at the Closing.

 



 1 

 

 

Deposit.

 

Within three (3) days after the Effective Date, Purchaser shall deliver to First
American Title Insurance Company (the “Escrow Agent”), as escrow agent, the sum
of Fifty Thousand and 00/100 Dollars ($50,000.00) (the “Initial Deposit”), which
shall be held in escrow by the Escrow Agent in accordance with the terms of this
Agreement. The Initial Deposit, together with any Additional Deposit (as
hereinafter defined) and the Due Diligence Extension Deposit, if any (as
hereinafter defined) shall constitute the “Deposit”, which shall be held in
escrow by the Escrow Agent in accordance with the terms of this Agreement. The
Deposit shall be deposited by the Escrow Agent in non-interest bearing deposit
account.

 

If Purchaser does not terminate this Agreement prior to the end of the Due
Diligence Period, within three (3) days thereafter, Purchaser shall deposit the
additional sum of Fifty Thousand and 00/100 Dollars ($50,000.00) by wire
transfer to the Escrow Agent (the “Additional Deposit”).

 

The parties hereto expressly agree that if the parties give the Escrow Agent
contradictory instructions, the Escrow Agent shall have the right at its
election to file an action in interpleader requiring the parties to answer and
litigate their several claims and rights among themselves and the Escrow Agent
is authorized to deposit with the clerk of the court all documents and funds
held pursuant to this Agreement. If such action is filed, the parties agree to
pay the Escrow Agent’s cancellation charges and costs, expenses and reasonable
attorneys’ fees which the Escrow Agent is required to expend or incur in the
interpleader action, the amount thereof to be fixed and judgment therefor to be
rendered by the court. Upon the filing of such an action, the Escrow Agent shall
thereupon be fully released and discharged from all obligations to further
perform any duties or obligations otherwise imposed by the terms of this
Agreement or any other instructions given to the Escrow Agent hereunder.

 

1. Termination of Agreement.

 

(a) Termination Prior to the End of Due Diligence Period. Purchaser shall have
the right to terminate this Agreement at any time prior to the expiration of the
Due Diligence Period (as hereinafter defined) by giving written notice thereof
to Seller, in which event the Escrow Agent shall disburse the Initial Deposit to
Purchaser and neither party shall have any further rights or obligations
hereunder.

 

(b) Termination After the End of Due Diligence Period or Failure to Close On or
Before the Closing Date. If (i) Purchaser terminates this Agreement after the
expiration of the Due Diligence Period or (ii) Purchaser fails to close the
transaction contemplated hereunder on or prior to the Closing Date except (A) in
the event of a material breach of this Agreement by Seller which is not cured
within ten (10) days after receipt of written notice from Purchaser (in which
case the Deposit shall be returned to Purchaser), (B) in the event a casualty or
condemnation occurs with respect to the Facility (in which case Articles 12 and
13 shall govern the rights and obligations of the parties) or (C) in the event
the Monitor (as defined in Section 27 below) does not approve the consummation
of the transaction contemplated hereunder (in which case, the Deposit shall be
returned to Purchaser), the Deposit shall be disbursed to Seller as liquidated
damages as Seller’s sole remedy, and neither party shall have any further rights
or obligations hereunder.

 



 2 

 

 

2. Due Diligence Period.

 

(a) For purposes hereof, the “Due Diligence Period” shall mean the period
beginning on the Effective Date and expiring at 5:00 p.m. eastern time on the
sixtieth (60th) day after the Effective Date, unless extended pursuant to the
following sentence. Notwithstanding the preceding sentence, Purchaser shall have
the one-time right to extend the initial 60-day Due Diligence Period for an
additional thirty (30) days upon (i) written notice to Seller prior to the
expiration of the initial 60-day Due Diligence Period and (ii) Purchaser’s
deposit within three (3) days after the end of the initial 60-day Due Diligence
Period of the additional sum of Ten Thousand and 00/100 Dollars ($10,000.00) by
wire transfer to the Escrow Agent (the “Due Diligence Extension Deposit”).

 

(b) Within five (5) business days after the Effective Date, Seller shall deliver
or cause to be delivered to Purchaser: (i) any existing title policies for the
Property; (ii) copies of the property tax billings associated with the Property
for the last two (2) years; (iii) any surveys or plats, including any ALTA
survey of the Property, currently in Seller’s possession or control; (iv) any
property or building condition reports in Seller’s possession or control with
respect to the Property; (v) any soil, engineering or environmental reports in
Seller’s possession or control with respect to the Property and (vi) copies of
the Lease, Sublease and any other contract or agreement with third parties that
are material to the operation of the Facility (collectively, the “Due Diligence
Materials”).

 

(c) Purchaser shall have the right to obtain a new or updated title commitment
and/or survey for the Property and Purchaser shall provide copies of any such
updates to Seller within five (5) business days after its receipt thereof. At
least five (5) business days prior to the end of the Due Diligence Period,
Purchaser shall give Seller notice of any title exceptions or other matters set
forth in Seller’s title policies or surveys or any updates thereof as to which
Purchaser objects in its sole and absolute discretion. Seller shall have the
right, but not the obligation, to remove, satisfy, cause the Title Company to
insure over or otherwise cure any such exception or other matter as to which
Purchaser so objects except that Seller shall be obligated to pay any mortgages,
liens or delinquent taxes at or prior to Closing. If Seller is unable or
unwilling to take such actions as may be required to cure such objections,
Seller shall give Purchaser notice thereof, it being understood and agreed that
the failure of Seller to give such notice within three (3) business days after
its receipt of Purchaser’s notice of objection shall be deemed an election by
Seller not to remedy such matters. If Seller shall be unable or unwilling to
remove any title defects to which Purchaser has so objected, Purchaser shall
elect either (i) to terminate this Agreement (in whole but not in part) and
shall receive a full refund of the Deposit plus any accrued interest, or (ii) to
proceed to the Closing notwithstanding such title defect without any abatement
or reduction in the Purchase Price on account thereof. Those title or survey
matters to which Purchaser does not object to hereunder, or to which Purchaser
objects and Seller elects (or is deemed to have elected) not to cure and
Purchaser nonetheless elects to proceed to Closing, shall be referred to herein
collectively as the “Permitted Exceptions.” Purchaser shall make any such
election by written notice to Seller given on or prior to the end of the Due
Diligence Period; provided, however, if Seller commences to cure a title defect
and then elects not to complete such cure, Purchaser shall have the right to
terminate this Agreement by written notice to Seller within three (3) business
days after Seller notifies Purchaser thereof. The failure of Purchaser to give
such notice shall be deemed an election by Purchaser to proceed to Closing. If
Purchaser terminates this Agreement in accordance with this Section 2(c), the
Title Company shall return the Deposit, together with accrued interest, to
Purchaser and neither party shall have any further rights or obligations
hereunder, except those obligations that specifically survive the termination
hereof.

 



 3 

 

 

(d) At any time between the Effective Date and the end of the Due Diligence
Period, subject to the rights of Operator and upon twenty-four (24) hours prior
written notice to Seller, Purchaser and its agents, employees and contractors
shall have the right to enter the Property during reasonable business hours, at
times acceptable to Operator, and, while thereon, make surveys, investigations
and appraisals, take measurements, make structural, mechanical, architectural,
zoning, land use, market and engineering studies, and make any other inspections
and studies of the Property deemed appropriate by Purchaser, all at Purchaser’s
expense; provided, however Purchaser shall not (i) take any samples of materials
of any kind from the Property, or (ii) perform any physically invasive procedure
at the Property (such as a Phase II environmental audit) without, in each case,
the prior consent of Seller, which consent will not be unreasonably withheld.
Purchaser will cooperate with Seller to conduct the investigations, analyses,
surveys, and reviews contemplated in this Section 2(d) in such a manner as to
cause as little disruption to the business conducted at the Property as
possible.

 

(e) Seller hereby agrees to use commercially reasonable efforts to cause
Operator to cooperate with Purchaser in connection with its investigation of the
Property pursuant to Section 2(d) above; provided, however, the foregoing shall
not be deemed to require Seller to expend any money, incur any expense or
institute any judicial or other proceeding in connection therewith.
Additionally, Purchaser may contact Operator and its representatives in
connection with its due diligence review of the Property; provided, however,
Purchaser may only interview or otherwise communicate (in person, by phone or
otherwise) with Operator and/or its employees or representatives with the
participation of a representative of Seller, unless Seller specifically consents
to the contrary in writing. Seller hereby agrees to be reasonably available for
such purpose during regular business hours on business days, but only upon
reasonable advance notice from Purchaser. Purchaser agrees that in connection
with its investigation of the Property or contact with Operator or its employees
or representatives, Purchaser shall not unreasonably disrupt or interfere with
the operations at the Facility or Seller’s business relationship with Operator.
Upon Seller’s reasonable determination that Purchaser has violated the preceding
sentence, Seller shall have the right, exercisable in its sole and absolute
discretion, to limit, restrict or prohibit any further communication between
Purchaser and Operator.

 



 4 

 

 

(f) If Purchaser exercises its rights under Section 2(d) above, it shall keep
the Property free and clear of any liens or claims resulting therefrom, and
Purchaser shall indemnify, defend (with counsel reasonably satisfactory to
Seller), protect and hold harmless Seller and Operator from and against any and
all liability, loss, cost, damage or expense (including, without limitation,
attorneys’ fees and costs) that Seller may sustain or incur by reason of or in
connection with any tests made by Purchaser or Purchaser’s agent or contractors
relating to or in connection with the Property or entries by Purchaser or its
agents or contractors onto the Property. Purchaser shall restore any portion of
the Property damaged by such exercise to substantially the same condition
immediately before such exercise. The rights and obligations of the parties
under this subsection shall survive Closing or any earlier termination of this
Agreement. Purchaser shall use care and consideration in connection with all of
its inspections.

 

(g) If this Agreement terminates for any reason, Purchaser shall (i) deliver to
Seller a copy of any tests, audits, surveys, reports, studies and the results of
any and all investigations and inspections performed for Purchaser by third
parties, all without representation or warranty by the Purchaser as to content,
which are requested in writing by Seller within ten (10) days of such request
(excluding any proprietary materials and materials subject to the
attorney-client and/or work product privilege); and (ii) return to Seller or
certify the destruction of any and all Due Diligence Materials given to
Purchaser by or on behalf of Seller within ten (10) days of the termination of
this Agreement. The foregoing covenants of Purchaser shall survive any such
termination of this Agreement.

 

(h) From and after the Effective Date, Purchaser shall use commercially
reasonable good faith efforts to obtain a loan commitment letter from a lender
reasonably satisfactory to Purchaser setting forth such lender’s terms for the
financing of Purchaser’s acquisition of the Facility (the “Loan Commitment”). If
Purchaser fails to provide the Loan Commitment on or before sixty (60) days
after the Effective Date, Seller may terminate this Agreement upon written
notice to Purchaser in which case, the Deposit shall be returned to Purchaser.

 

3. License and Operations.

 

As of the Effective Date, the Property is operated by Operator which holds the
license to operate the Facility under the Sublease Purchaser acknowledges and
agrees that at or prior to Closing, Purchaser will terminate the Lease and
Sublease and enter into a new direct lease with Operator to operate the Facility
under the existing license held by Operator with an effective date as of the
Closing Date.

 

4. Conveyance of Title; Closing Deliveries.

 

(a) At the Closing, Seller shall convey (i) title to the Real Property, together
with any buildings or other improvements located thereon by limited warranty
deed (the “Deed”), subject to the Permitted Exceptions, (ii) all of Seller’s
right, title and interest in and to the tangible assets and personal property
included in the Property by bill of sale (the “Bill of Sale”). Seller covenants
and agrees not to cause or permit any other defects in or encumbrances or
limitations upon Seller’s title to the Real Property to arise from and after the
end of the Due Diligence Period without the prior consent of Purchaser;
provided, however, the foregoing shall not apply to statutory liens for real
estate taxes, assessments or similar matters arising in the ordinary course and
that are not then yet due and payable.

 



 5 

 

 

(b) Prior to the Closing, Seller shall deliver to the Escrow Agent in escrow:

 

(i) a duly executed and acknowledged original of the Deed;

 

(ii) a duly executed original of the Bill of Sale;

 

(iii) a duly executed affidavit of non-foreign status;

 

(iv) a duly executed counterpart to a closing statement prepared by the Escrow
Agent and approved by Seller and Purchaser, which shall conform to the proration
and other relevant provisions of this Agreement (the “Closing Statement”);

 

(v) such documents reasonably required by the Escrow Agent to establish the
authority of Seller to enter into and close the transactions contemplated
hereby, and such documents required to satisfy Seller’s obligations with respect
to those title or survey matters to which Seller has agreed to take a curative
action pursuant to Section 5(c);

 

(vi) a duly executed owner’s affidavit in form and substance approved by
Purchaser’s title insurance company and lender;

 

(vii) A Certificate from Seller under Georgia Rules and Regulations 560-7-8.35
certifying that no withholding is required; and

 

(viii) any other documents or approvals required to comply with applicable
federal, state or local laws, rules, regulations, settlements or court orders,
including but not limited to, any filings or certifications required in
connection with the transfer taxes payable in connection with the Closing.

 

(c) Prior to or concurrently with the Closing, Purchaser shall deliver to the
Escrow Agent in escrow:

 

(i) immediately available funds in the amount of the Purchase Price, plus any
other sums required for costs to be paid by Purchaser pursuant to the terms of
this Agreement, less any credits against the Purchase Price provided for herein,
including, without limitation, the Deposit;

 

(ii) a duly executed counterpart to the Closing Statement;

 

(iii) such documents reasonably required by the Escrow Agent to establish the
authority of Purchaser to enter into and close the transactions contemplated
hereby;

 

(iv) any documents required to comply with applicable federal, state or local
laws, rules or regulations, including any filings or certifications required in
connection with the transfer taxes payable in connection with the Closing.

 



 6 

 

 

(d) The parties shall also deliver at the Closing any other documents reasonably
requested by the other party or Purchaser’s title insurance company or lender to
complete and evidence the acquisition of the Property contemplated hereby.

 

5. Closing. The purchase and sale of the Property shall be consummated within
one hundred twenty (120) days after the Effective Date of this Agreement (the
“Closing Date”) by the release of the documents and funds held in escrow by the
Escrow Agent.

 

6. Allocation of Costs and Expenses.

 

(a) Seller shall pay (i) any deed or transfer taxes applicable to the Deed or
Bill of Sale, (ii) fifty percent (50%) of all escrow fees, charges and expenses
of the Escrow Agent and the fees for recording the Deed, and (iii) the fees and
expenses of Seller’s attorneys, accountants and professional advisors.

 

(b) Purchaser shall pay (i) the premium for Purchaser’s owner’s and lender’s
title policies and any endorsements thereto, survey and all third party reports
(ii) fifty percent (50%) of all escrow fees, charges and expenses of the Escrow
Agent and the fees for recording any loan documents including, without
limitation, intangibles taxes, (iii) all third party reports including surveys,
appraisals and property condition reports, and (iv) the fees and expenses of
Purchaser’s attorneys, accountants and professional advisors.

 

(c) Any other costs pertaining to this transaction not otherwise expressly
allocated among Purchaser and Seller under this Agreement shall be apportioned
in the manner customary in Atlanta, Georgia.

 

7. Taxes. Operator is responsible for payment of all real property taxes,
personal property, provider taxes (bed taxes) and other taxes relating to the
Real Property and/or the operation of the Facility arising from and after the
effective date of the Sublease (collectively, the “Taxes”). The Taxes shall not
be prorated at Closing and Operator shall remain solely responsible for the
payment of all Taxes.

 

8. Broker. Marcus & Millichap have represented the Seller in this transaction.
At the Closing, Seller shall pay all commissions due Marcus & Millichap
(“Seller’s Broker”) in connection with this transaction under a separate
agreement between them. Except for any commission that may be payable to
Seller’s Broker as set forth above, Seller and Purchaser hereby represent to the
other that neither has discussed this Agreement or the subject matter thereof
with any broker or salesman so as to create any legal right in any such broker
or salesman to claim a commission or similar fee with respect to the purchase or
sale of the Property contemplated by this Agreement. Purchaser and Seller hereby
indemnify each other against and agree to defend and hold harmless the other
from any and all claims for any commission or similar fees arising out of or in
any way connected with any claimed agency relationship with the indemnitor and
relating to the purchase and sale of the Property contemplated by this
Agreement. The representations and indemnity obligations in this Section 10
shall survive the Closing.

 



 7 

 

 

9. Risk of Condemnation Pending the Closing. If, prior to the Closing, any
material part of the Facility is taken by eminent domain (or becomes the subject
of a pending taking or threatened taking which has not yet been consummated),
Seller shall notify Purchaser of such fact promptly after obtaining knowledge
thereof and Purchaser shall have the right to terminate this Agreement (in whole
but not in part) by giving notice thereof to Seller not later than ten (10) days
after the giving of Seller’s notice (and, if necessary, the Closing shall be
extended until the first (1st) day of a calendar month after the expiration of
such ten (10)-day period). If Purchaser elects to terminate this Agreement as
aforesaid, the Deposit (together with all accrued interest) shall be returned to
Purchaser, whereupon, this Agreement shall terminate and be of no further force
or effect and no party shall have any rights or obligations hereunder, except
those that specifically survive the termination hereof. If less than a material
part of the Facility shall be affected or if Purchaser shall not elect to
terminate this Agreement as aforesaid, the sale of the Property shall be
consummated as herein provided without any adjustment to the Purchase Price
(except to the extent of any condemnation award received by Seller prior to the
Closing) and Seller shall assign to Purchaser at the Closing all of Seller’s
right, title and interest in and to all awards with respect to the Property, if
any, for the taking, and Purchaser shall be entitled to receive and keep all
awards for the taking of the Facility or portion thereof. As used herein, the
term “any material part of the Facility is taken by eminent domain (or becomes
the subject of a pending taking which has not yet been consummated)” shall mean
any taking that would: (a) materially and adversely affect Purchaser’s ability
after said taking to operate the Facility in compliance with the licenses
applicable to the Facility with the same number of licensed beds at the Facility
as are existing as of the Effective Date, (b) eliminate, after said taking, the
primary means of egress and ingress to and from the Property to a public
highway, or (c) result in the taking of in excess of ten percent (10%) of the
square footage of the Facility or twenty percent (20%) of the Real Property.

 

10. Risk of Casualty Pending the Closing. If, prior to the Closing, all or any
material part of the Facility is destroyed or materially damaged by fire or
other casualty, Seller shall promptly notify Purchaser of such fact. In such
event, Purchaser shall have the right to terminate this Agreement (in whole but
not in part) by giving notice thereof to Seller not later than ten (10) days
after receiving Seller’s notice (and, if necessary, the Closing shall be
extended until the first (1st) day of a calendar month after the expiration of
such ten (10)-day period). If Purchaser elects to terminate this Agreement as
aforesaid, the Deposit (together with all accrued interest) shall be returned to
Purchaser, whereupon, this Agreement shall terminate and be of no further force
or effect and no party shall have any rights or obligations hereunder, except
those that specifically survive the termination hereof. If less than a material
part of the Facility shall be affected or if Purchaser shall not elect to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Purchaser at the Closing all of
Seller’s right, title and interest in and to the proceeds, if any, under
Seller’s insurance policies covering the Facility with respect to such damage or
destruction and there shall be credited against the Purchase Price the amount of
any applicable deductible not then paid by Seller. As used herein, the term “all
or any material part of the Facility is destroyed or materially damaged by fire
or other casualty” shall mean that the cost to repair the Facility following
such destruction or damage is reasonably estimated by Seller’s insurance
consultant to exceed $250,000.

 



 8 

 

 

11. Notice.

 

(a) Any notice, election or other communication required or permitted hereunder
shall be delivered by hand (or nationally-recognized courier service) to the
following named persons or by certified United States mail, return receipt
requested, postage and charges prepaid, to the following addresses:

 

  to Purchaser: Midway Nimitz, LLC   6800 N. 79th Street, Suite 200    Niwot, CO
80503    Attn: Clifford Neuman           to Seller: Gordon Jensen Health Care
Association, Inc.   3138 Verdun Drive N.W.    Atlanta, Georgia 30305   
Attention: William R. Hill, Sr.         with a copy to: Holt Ney Zatcoff &
Wasserman, LLP     100 Galleria Parkway     Suite 1800     Atlanta, Georgia
30339     Attn: Gregory P. Youra, Esq.

 

(b) Any notice, election or other communication delivered or mailed as aforesaid
shall be effective upon delivery.

 

(c) Each party hereto may change its address and addressee for notice, elections
and other communications from time to time by notifying the other parties hereto
of the new address and addressee in the manner provided for giving notice
herein.

 

12. Representations and Warranties.

 

(a) As an inducement to Purchaser to enter into this Agreement, Seller
represents and warrants as follows (all of which shall expressly survive Closing
for one (1) year, but no longer):

 

(i) Seller is a non-profit corporation, duly organized, validly existing and in
good standing under the laws of the State of Michigan and duly qualified to
transact business in the State of Georgia.

 

(ii). This Agreement and all the documents to be executed and delivered by
Seller to Purchaser or the Title Company pursuant to the terms of this Agreement
(A) will have been, as of the execution date of each respective document, duly
authorized, executed and delivered by Seller; (B) are or will be legal and
binding obligations of Seller as of the date of their respective executions; (C)
are or will be, as of the execution date of each respective document,
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally); and (D) do not, and will not at the Closing, violate any provision
of any agreement to which Seller is a party, any of Seller’s organizational
documents or any existing obligation of or restriction on Seller under any
order, judgment or decree of any state or federal court or governmental
authority binding on Seller.

 



 9 

 

 

(iii) To Seller’s knowledge, there are no pending investigations, actions or
proceedings which question the validity of this Agreement or any action taken or
to be taken pursuant hereto. Except for the cases described in Section 24 and on
Schedule 25.1.3, within the last twelve (12) months, Seller has not received any
written notice regarding any pending or threatened litigation or administrative
proceedings with respect to the Property which could reasonably be expected to
materially adversely affect the Facility or Seller’s right to enter into this
Agreement or to consummate the transactions contemplated hereunder.

 

(iv) Within the last twelve (12) months, Seller has not received any written
notice from any governmental authority claiming that the Property is in material
violation of any applicable law, code, rule, regulation, ordinance, license or
permit.

 

(v) To Seller’s knowledge, Seller has not unlawfully used, generated,
transported, treated, constructed, deposited, stored, disposed, placed or
located at, on, under or from the Property any flammable explosives, radioactive
materials, hazardous or toxic substances, materials or wastes, pollutants or
contaminants defined, listed or regulated by any applicable local, state or
federal environmental laws in material violation of any such environmental laws
where such violation could reasonably be expected to have an material adverse
effect on the Facility.

 

(vi) Any Due Diligence Material provided by Seller or Seller’s agents or brokers
to Purchaser are materials used by Seller in its everyday course of business
and, to its knowledge, are true, accurate and complete in all material respects.

 

As used in this Agreement, the term “to Seller’s knowledge” or any similar
phrase, shall mean the actual, current knowledge, without any duty of
investigation, of William R. Hill, Sr., in his capacity as president of Seller.

 

(b) As an inducement to Seller to enter into this Agreement, Purchaser
represents and warrants as follows (all of which shall expressly survive Closing
for one (1) year, but no longer):

 

(i) Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Georgia and is authorized to
transact business in the State of Georgia.

 



 10 

 

 

(ii) This Agreement and all the documents to be executed and delivered by
Purchaser to Seller or the Title Company pursuant to the terms of this Agreement
(A) will have been, as of the execution date of each respective document, duly
authorized, executed and delivered by Purchaser; (B) are or will be legal and
binding obligations of Purchaser as of the date of their respective executions;
(C) are or will be, as of the execution date of each respective document,
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally); and (D) do not, and will not at the Closing, violate any provision
of any agreement to which Purchaser is a party, any of Purchaser’s
organizational documents or any existing obligation of or restriction on
Purchaser under any order, judgment or decree of any state or federal court or
governmental authority binding on Purchaser.

 

13. RELEASE; AS-IS/WHERE-IS.

 

(a) PURCHASER, ON BEHALF OF ITSELF AND ITS EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS, ATTORNEYS AND OTHER REPRESENTATIVES, AND EACH OF THEM, HEREBY RELEASES
SELLER AND OPERATOR FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, OBLIGATIONS, DAMAGES AND LIABILITIES OF ANY NATURE WHATSOEVER, WHETHER
ALLEGED UNDER ANY STATUTE, COMMON LAW OR OTHERWISE, DIRECTLY OR INDIRECTLY,
ARISING OUT OF OR RELATED TO THE CONDITION, OPERATION OR ECONOMIC PERFORMANCE OF
THE PROPERTY. The foregoing shall not be deemed to release Seller from any
covenants or obligations under this Agreement or any rights which Purchaser may
have against Seller under the terms of this Agreement.

 

(b) Except for the representations of Seller set forth in Section 12(a) and
those warranties of title to be included in the Deed and Bill of Sale, Seller is
not making any representations or warranties with respect to the Property, and
the Property is being sold “AS-IS, WHERE-IS WITH NO REPRESENTATIONS OR
WARRANTIES EXPRESSED OR IMPLIED AND WITH ALL FAULTS” in accordance with the
provisions of this Section 13, it being understood and agreed that the Purchase
Price has been adjusted by prior negotiation to reflect that the Property is
being sold by Seller and purchased by Purchaser to the foregoing. Purchaser has
or shall perform its own due diligence in determining whether to purchase the
Property and Purchaser is not relying on any representations or warranties of
Seller in determining whether to purchase the Property. Except for those
warranties of title to be included in the Deed, Purchaser acknowledges and
agrees that Seller has not made, does not make and specifically negates and
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future of, as to, concerning or with respect to:
(a) the value of the Property; (b) the income to be derived from the Property;
(c) the suitability of the Property for any and all activities and uses which
Purchaser may conduct thereon, including any development of the Property; (d)
the habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; (e) the manner, quality, state of repair or
lack of repair of the Property; (f) the nature, quality or condition of the
Property, including, without limitation, the water, soil and geology; (g) the
compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body; (h)
the manner, condition or quality of the construction or materials incorporated
into the Property; (i) compliance with any environmental protection, pollution
or land use laws, rules, regulations, orders or requirements; (j) the presence
or absence of hazardous materials at, on, under or adjacent to the Property; (k)
the conformity of the improvements to any plans or specifications for the
Property; (l) the conformity of the Property to past, current or future
applicable zoning or building requirements; (m) adequacy or deficiency of any
drainage; (n) the existence of vested land use, zoning or building entitlements
affecting the Property; or (o) with respect to any other matter concerning the
Property, including any and all such matters referenced, discussed or disclosed
in any documents delivered by Seller to Purchaser, in any public records of any
governmental agency or entity or utility company.

 



 11 

 

 

14. Time of Essence. Time is of the essence as to all dates and times of
performance pursuant to this Agreement. Notwithstanding the foregoing, in the
event the date for the performance of an action or the giving of a notice falls
on a Saturday, Sunday or holiday, then the date for the performance of such
action or giving of such notice shall be automatically extended to the next
succeeding business day.

 

15. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be amended except
by written instrument executed by all the parties hereto.

 

16. Headings; Defined Terms; Interpretation. The paragraph and section headings
are inserted for convenience only and are in no way intended to describe,
interpret, define or limit the scope or content of this Agreement or any
provision hereof. As used herein, a “business day” shall mean a day other than
Saturday, Sunday or any day on which banking institutions in Atlanta, Georgia,
are authorized by law or other governmental action to close. Wherever possible,
each provision of this Agreement shall be interpreted in such a manner as to be
valid under applicable law, but, if any provision of this Agreement shall be
invalid or prohibited thereunder, such invalidity or prohibition shall be
construed as if such invalid or prohibited provision had not been inserted
herein and shall not affect the remainder of such provision or the remaining
provisions of this Agreement. The language in all parts of this Agreement shall
be in all cases construed simply according to its fair meaning and not strictly
against the party that drafted such language.

 

17. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Georgia.

 

18. Attorneys’ Fees. If either party commences an action against the other to
interpret or enforce any of the terms of this Agreement or because of the breach
by the other party of any of the terms hereof, the losing party shall pay to the
prevailing party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action, whether or not the
action is prosecuted to a final judgment.

 



 12 

 

 

19. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Seller and Purchaser, and their respective successors and
assigns, if any. It is specifically agreed that Purchaser may assign its rights
under this Agreement to an affiliated entity without the consent of Seller.

 

20. [INTENTIONALLY OMITTED]

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.

 

22. Confidentiality. Purchaser agrees that, (a) except as otherwise required by
valid law and (b) except to the extent reasonably necessary to deliver such
documents or information to Purchaser’s employees, agents, attorneys and/or
consultants in connection with Purchaser’s evaluation of this transaction,
Purchaser shall use all diligent efforts to keep the contents of any materials,
reports, documents, data, test results, and other information related to the
transaction contemplated hereby, including the Due Diligence Materials and all
information regarding Purchaser’s acquisition of the Property strictly
confidential. The provisions of this Section 24 shall survive any termination of
this Agreement but shall not survive the Closing.

 

23. Submission Not An Offer. Submission of this Agreement to Purchaser does not
constitute an option or offer to sell the Property and this Agreement shall not
be effective unless and until execution and delivery occurs by both Purchaser
and Seller.

 

24. Approval by Monitor. The Monitor (as defined below) shall have approved this
Agreement and the consummation of the transaction contemplated by this
Agreement. For purposes hereof, the term “Monitor” shall mean the monitor
appointed pursuant to that certain Order Appointing Monitor on Consent in the
case styled Securities and Exchange Commission v Christopher Freeman Brogdon,
defendant and Connie Brogdon et al., relief defendants filed in the United
States District Court District of New Jersey (15 CIV. 8173) (the “Court”).

 

25. Closing Contingencies. The Closing and Purchaser’s obligation to consummate
the transaction contemplated by this Agreement are subject to the satisfaction
of the following conditions for Purchaser’s benefit (or Purchaser’s waiver
thereof, it being agreed that Purchaser may waive any or all of such conditions)
on or prior to the Closing Date or on the dates designated below for the
satisfaction of such conditions:

 

25.1.1 All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects (except with respect to any
representation or warranty qualified by “materiality” or “material adverse
effect”, such representation and warranty shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing Date;

 



 13 

 

 

25.1.2 As of the Closing Date, Seller shall have performed its obligations
hereunder and all deliveries to be made at Closing by Seller shall have been
tendered as required hereunder;

 

25.1.3 Except for the matter delineated in Section 24 above and the case
described on Schedule 25.1.3 hereto, there shall exist no actions, suits,
arbitrations, claims, attachments, proceedings, general assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, pending or threatened against Seller or the Property that would
materially and adversely affect Seller’s ability to perform its obligations
under this Agreement;

 

25.1.4 Seller has cured and/or eliminated any defaults hereunder within the
applicable cure period;

 

25.1.5 Purchaser’s title insurance company is irrevocably committed to issue the
owner’s and lender’s title insurance policies delineated herein;

 

25.1.6 Seller shall have received all approvals or consents necessary from the
Monitor as delineated in Section 24 above for the sale and closing of this
transaction with true and correct copies of such approval having been delivered
to the Purchaser;

 

25.1.7 The Lease and Sublease shall be terminated effective as of the Closing
Date.

 

25.1.8 The Purchaser shall have obtained a Loan Commitment on terms acceptable
to Purchaser.

 

25.1.9 The Lease and Sublease shall have been terminated and a new lease
executed with Operator, in each instance on terms acceptable to Purchaser.

 

[Signature Page Follows]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  PURCHASER:         MIDWAY NIMITZ, LLC   a Georgia limited liability company  
      By: /s/ Zvi Rhine   Name: Zvi Rhine   Title: Manager         SELLER:      
GORDON JENSEN HEALTH CARE   ASSOCIATION, INC.,   a Michigan non-profit
corporation         By: /s/ William R. Hill, Sr.   Name: William R. Hill, Sr.  
Title: President

 

[Signatures continue on next page]

 



 S-1 

 



 

CONSENT OF ESCROW

 

The undersigned agrees to (a) accept this Agreement; (b) be escrow holder under
this Agreement; and (c) be bound by this Agreement in the performance of its
duties as the Escrow Agent and escrow holder. However, the undersigned will have
no obligations, liability or responsibility under this Agreement or any
amendment hereto unless and until this Agreement and such amendment, as
applicable has been fully executed by the parties hereto and delivered to the
undersigned.

 

  ESCROW AGENT:             [                             ]      
                                By:       Name:       Title:              
[                             ]             Attn:             Dated:
_________________, 2018             Escrow No. ____________________  

 

 S-2 

 

 

EXHIBIT A

 

Legal Description

 

 [image_001.jpg]

 

 Exhibit A 

 

 

SCHEDULE 25.1.3

 

In Re Christopher F. Brogdon and Connie B. Brogdon filed in the U.S. Bankruptcy
Court, Northern District of Georgia, Atlanta Division (Case No. 17-66172-pwb).

 



 

SC 25.1.3

 

 



